Citation Nr: 1109559	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for the service connected migraine headaches, currently evaluated as 10 percent disabling from January 19, 2004, to May 4, 2010, and as 50 percent disabling from May 5, 2010, to the present, including on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran presented testimony at a Travel Board Hearing before the undersigned in December 2008.  The issue was remanded by the Board September 2009, and is now again before the Board for final adjudication.

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The issues of entitlement to TDIU and whether a rating in excess of 50 percent disabling for migraine headaches on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

Throughout the course of this appeal, the Veteran has had severe migraine attacks requiring rest for recuperation, several times per week, lasting several hours to days, requiring her to frequently miss work.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches since the date of the Veteran's initial service connection claim are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's grant of a 50 percent initial rating for migraine headaches, which represents a complete grant of the Veteran's appeal as to the schedular rating for her headaches, no discussion of VA's duty to notify or assist is necessary.

The Veteran is seeking an increased initial rating for her service-connected migraine headaches.  The Veteran's claim for service connection was filed in January 2004.  By way of the May 2004 rating decision, service connection for migraine headaches was awarded and assigned a 10 percent rating, effective the date of her claim.  In January 2005, the RO issued an updated rating decision considering all evidence, and continued the 10 percent rating.  The Veteran filed a timely notice of disagreement (NOD) with this initial rating in March 2005.  Following the Board's remand, and additional examination, the August 2010 rating decision was issued, granting a 50 percent rating, effective May 5, 2010, the date of the most recent VA examination.  The Veteran has continued her appeal of the initial rating.  Because 50 percent is the maximum rating under the schedular criteria for migraine headaches, the only schedular question discussed in this decision is whether a rating in excess of 10 percent is warranted from the date of claim until May 5, 2010.  Consideration of an extraschedular rating is discussed in the remand, below.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Diagnostic Code (DC) for migraine headaches, a 10 percent disability rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating." According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Throughout the course of this appeal, the Veterans headaches have been consistently described, both in her lay statements, and in the medical evidence of record.

At the time of her March 2004 VA examination, the Veteran reported that she had throbbing headaches, generally on the left side of her head, occurring about once per week, lasting from an hour to three days.  She was also noted as having syncopal spells occasionally with the headaches.

In an April 2005 statement, a former supervisor recalled that the Veteran had what he described as "severe migraine headaches" sometimes two to four days per week.  He recalled often needing to send her home from work as a result.  He also recalled that as a result of her headaches and the treating medication, she could not operate a motor vehicle for several months.

Private outpatient treatment records between 2006 and 2008 continue to consistently describe the Veteran's headaches.  In August 2006, her doctor noted headaches twice per week, with "quite severe" photosensitivity and nausea, usually lasting from 30 minutes to several hours.  A May 2007 note also describes the headaches as occurring three times per week.  In private records that appear to be for her husband's employer, the physician noted that the Veteran is periodically off from work due to "severe headaches requiring total care."  A November 2008 note shows that the Veteran was required to decrease her work hours to part time, and that she has to call her husband home from work to care for their children due to her headaches.  And, in December 2008, the physician again noted headaches three times per week, with a period of incapacitation lasting two to six hours.

The Veteran was afforded a hearing before the undersigned in December 2008, at which time she consistently described her migraine headache disability.  In particular, she reported migraine attacks three times per week.  See hearing transcript at page 3.  These headaches were again reported to cause the Veteran to leave work for the day.  Id. at page 4.  And, she confirmed that she had to move from full time to part time hours at work due to the frequency and severity of her headaches.  Id. at page 7.

Following the hearing, the Board remanded this issue for a new VA examination.  In May 2010, the VA examiner reported on the Veteran's symptoms, which were consistent with the symptoms reported throughout the entire period of appeal.  Headaches were noted as occurring two to three times per week, including sharp, throbbing pain, nausea and vomiting.  She reported again her decrease from full time to part time employment status, and even with part-time hours, she noted missing approximately four days of work per month due to the headaches.  Based upon this report, the RO awarded a 50 percent rating for the Veteran's migraines, but assigned it only as of the date of the May 2010 examination.  However, the Board again notes that the symptoms of the headaches noted in the examination report matched the severity of symptoms reported throughout the course of this appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) 
(holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   In this case, the Board finds no reason to doubt the Veteran's description of the severity of her headaches, as headache pain is a lay observable symptom, and the frequency with which she misses work is also a fact that she is competent and credible to attest to.

Both the lay assertions by the Veteran, as well as the consistent medical evidence, establish that the Veteran has severe migraine attacks requiring rest for recuperation, several times per week, lasting several hours to days, requiring her to frequently miss work, and that she has experienced such symptoms since her initial claim for service connection.  The symptoms evidenced by the record thus establish that she now has, and has had since the date of claim, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, a 50 percent rating is warranted since the date of the Veteran's initial claim for service connection.  38 C.F.R. § 4.124a, DC 8100.  50 percent is the maximum rating allowed under this diagnostic code.


ORDER

Subject to the laws and regulations governing monetary awards, a 50 percent initial rating is granted for migraine headaches, effective January 19, 2004.


REMAND

VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU is raised in connection with a claim for an increased rating, the Board has jurisdiction to consider the issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of General Counsel also stated that when the issue of entitlement to an extraschedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular rating or TDIU rating issue to the RO. See VAOPGCPREC 6-96 para. 14, 15 
(August 16, 1996).  

Throughout the course of this appeal, the Veteran has submitted evidence suggesting that she is unable to work full time due to her service connected headaches.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.

Since the RO has not yet developed the TDIU issues, it, or the Appeals Management Center (AMC), should first send the Veteran the appropriate letter to notify her of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In addition, this letter should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises her of the disability rating and effective date elements of her claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating.

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  
See M21-1MR, IV.ii.2.F.25.i.

Finally, the Board, by way of this remand, is referring the issues of entitlement to TDIU and entitlement to a rating in excess of 50 percent for migraine headaches to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran's combined disability rating at this time is 60 percent.  See August 2010 rating decision.  Thus, she does not satisfy the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.  If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

There is some limited evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to her service-connected migraine headaches, such that a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  See the Veteran's written statements and hearing testimony, generally, and the April 2005 buddy statement.  She has consistently reported throughout the course of this appeal that she misses work regularly due to her headaches, and that she can no longer work on a full time basis due to her headache.  This, therefore, raises the issue of TDIU, but also suggests possible "marked interference" with employment, such that a referral of the increased rating claim for extra-schedular consideration of migraine headaches is appropriate under 38 C.F.R. § 3.321(b).  In light of this evidence, an extra-schedular evaluation is warranted.

The Board emphasizes entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, are based on different factors.  
See Kellar v. Brown, 6 Vet. App. 157 (1994). An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 
38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

In conclusion, the Board refers the Veteran's claims for entitlement to TDIU, and entitlement to a rating in excess of 50 percent for migraine headaches, to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the requirements of 38 C.F.R. 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) are met with regard to the issue of entitlement to TDIU. 

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  See M21-1MR, IV.ii.2.F.25.i.

3.  Submit the claims for entitlement to TDIU and for entitlement to an increased rating for migraine headaches to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  All of the Veteran's service-connected disabilities, as well as her employment history, educational and vocational attainment and all other factors having a bearing on her employability (or lack thereof) should be considered.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


